DETAILED ACTION
Status of the Claims
	Claims 1-13 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 09/16/2016, the filing date of the U.S. Provisional Application No. 62/395,665.

Information Disclosure Statement
	The information disclosure statement submitted on 09/27/2018 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the tablet" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1 and 9-13 remain rejected under 35 U.S.C. 103 as being unpatentable over HICKEY (US 5,885,592; published March, 1999) in view of DUANE (US 6,248,335; published June, 2001).
Applicants Claims
	Applicant claims an oral pharmaceutical composition comprising: (a) iodide and iodate in a re-oxidation ratio of between about 1.1 to about 2.0; (b) at least one pharmaceutically acceptable excipient; and (c) at least one pH control agent; 
	wherein the effective pH of the composition is between about 7.0 and 12.0; wherein the concentration of iodide and iodate is substantially identical throughout .
Claim interpretation:
	The instant specification defines the term re-oxidation ratio as the initial molar ratio of iodate to iodide delivered into the stomach of a mammal (p. 7, lines 29-30). Thus, the limitation “iodide and iodate in a re-oxidation ratio of between about 1.1 to about 2.0” is read as the ratio ([IO3-]/[I-]) being in the range of 1.1 to 2.0, or more clearly an excess of iodate ([IO3-]) which is about 1.1 to about 2.0 times the amount of iodide ([I-]).
	The effective pH is not defined in the application as filed, however, DUANE defines “effective pH” as being the pH as measured by preparing a 10% (w/v) solution of a granulation or tablet in distilled water (col. 2, lines 54-56).
Elected Species: Applicant’s elected of the following species for examination on the merits: (i) at least one pharmaceutical excipient is mannitol; (ii) at least one pH f agent is sodium carbonate; and (iii) at least one source of iodate is sodium iodate, in the reply filed on 04/20/2020.
Determination of the scope 
and content of the prior art (MPEP 2141.01)

	HICKEY teaches that “Excess iodine can lead to an imbalance in thyroid hormones. The reduced toxicity on the thyroid gland exhibited by molecular iodine as compared to iodide in the studies by Sherer et al. has important implications for design of an oral iodine pharmaceutical. These studies indicate that, all other factors being equal, molecular iodine is a preferred form of iodine for an oral drug. This would be especially true for disease states that require chronic administrations of said iodine pharmaceutical.” (col. 2, lines 40-50).
	HICKEY teaches that “Pure aqueous solutions of molecular iodine do not exist in commerce. Molecular iodine is known to be unstable in water and this instability is a function of pH. Molecular iodine is hydrated by water and, in an aqueous system, undergoes the series of reactions […]. It is not possible to make and  been addressed by preparing aqueous solutions of iodine immediately prior to use and then consuming them.” (col. 4, lines 26-45).
	HICKEY teaches that “As a practical matter it is acceptable to limit the potential for toxicity due to iodide to a safe range. In order to accomplish this latter objective it is necessary to limit the concentration of iodide by weight to no more than 1,000 µg/day of iodide when administered chronically and preferably it should provide no more than 150 µg/day and most preferably it should provide no more than 50 µg/day.” And that “Since the toxicity of an oral pharmaceutical iodine drug is directly related to the ratio and concentration of the different iodine species present; the known instability of the I2 species presents a challenge to the development of an oral iodine pharmaceutical composition with a preferred therapeutic index. This application describes methods to overcome the problems that exist with the prior art in the delivery of molecular iodine in an acceptable stable oral pharmaceutical.” (col. 5, lines 15-30).
	HICKEY teaches that “This application teaches a novel pharmaceutical composition for oral administration to a mammal which will convert into an effective iodine therapeutic upon contact with the stomach juices of the mammal and at a ratio of molecular iodine to total iodine of 0.65 to 1.0.” (col. 5, lines 35-40). HICKEY 
	HICKEY teaches that “Molecular iodine can be formed from oxidation-reduction reactions according to the above indicated oxidation-reduction potentials of the half-reaction for an iodine species. Another way of stating this is as follows: substances with lower oxidation potentials can reduce an iodine species to molecular iodine and substances with a higher oxidation potential than iodide can oxidize iodide into molecular iodine. There are many chemicals known to one skilled in the art that will function in this fashion.” (col. 7, lines 15-22).
	HICKEY teaches that the preferred oxidant for use in combination with the iodide anion is iodate, and the preferred source of iodate is sodium iodate and iodide is sodium iodide (col. 7, lines 47-52; claims 12-13) (instant claims 10-11). 
	HICKEY teaches the ratio of the iodide anion to iodate anion ([I-]/[IO3-]) is between 0.78 and 6.0 (a re-oxidation ratio ([IO3-]/[I-]) of 0.167 to 1.28) (claim 17) 3-]/[I-]) of up to 1.5 (i.e. 0.375 mmol sodium iodate and 0.25 mmol sodium iodide). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
	HICKEY teaches that “The oxidant and reductant used to generate molecular iodine can be combined in a dry state with other well known pharmaceutical excipients to facilitate manufacture of capsules, tablets and pills.” (col. 7, lines 60-65). HICKEY teaches excipients such as mannitol and sodium carbonate are among those used (claim 16, Example 5, respectively)(instant claims 12 and 13). HICKEY teaches oral delivery of their formulation to a mammal (claim 1)(instant claim 9).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HICKEY is that HICKEY does not expressly teach the effective pH of the composition should be between about 7.0 and 12.0.
	DUANE teaches stabilized oral pharmaceutical compositions containing iodide and iodate (see whole document), and particularly that “At an effective pH of 7.0, solid compositions of iodide and iodate exhibit stability that is adequate for a pharmaceutical product. Neither iodide nor iodate are materially effected by a pH even as high as 12.0.” (col. 3, lines 15-20; claim 1).


Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a sodium iodide sodium iodate composition for oral delivery of molecular iodine to a mammal, as suggested by HICKEY, and to utilize an effective pH that would provide the best stability for a solid pharmaceutical product such as described by HICKEY, which is an effective pH in the range of about 7.0 to about 12.0, as taught by DUANE.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 2-8 remain rejected under 35 U.S.C. 103 as being unpatentable over HICKEY (US 5,885,592; published March, 1999) in view of DUANE (US 6,248,335; published June, 2001), as applied to claims 1 and 9-13, above and further in view of Kessler et al. (“Aqueous Iodine Equilibria in Mammalian Iodination Reactions,” 2007, Mary Ann Liebert Inc.; THYROID, Vol. 17, No. 1, pp. 19-24); Nava-Villalab (“6-Iodolactone, Key mediator of antitumoral properties of iodine,” 2014, ELSEVIER; Prostaglandins & Other Lipid Mediators, Vol. 112, pp. 27-33); and RUSHLOW (US 2006/0034944; published February, 2006).
Applicants Claims
	Applicant claims oral pharmaceutical composition comprising: iodide and iodate in a re-oxidation ratio of between about 1.1 to about 2.0, wherein the iodide and iodate in the composition delivers molecular iodine to the stomach of a subject when administered to the subject; arachidonic acid, wherein the molar ratio of are uniformly dispersed throughout the composition; and wherein the effective pH of the composition is between about 7.0 and 12.0 (instant claim 2).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            HICKEY and DUANE teach stable solid oral iodide/iodate formulations for delivery of iodine to a mammal, as discussed above and incorporated herein by reference.
	HICKEY further teaches organic iodine species (paragraph bridging cols. 3-4), and that the their formulations can include oxidants for in situ generation, including peroxidases and organic acids (col. 7, lines 30-35).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of HICKEY and DUANE is that HICKEY and DUANE do not expressly teach the combination of in vivo formation of 6-iodo-5-hydroxy-8,11,14-eicosatrienoic acid (i.e. 6-iodolactone).
	Kessler et al. teaches that “The oxidation of iodide is a necessary step to incorporation of iodine into bioactive molecules.” (p. 19, col. 2, lines 3-4). Kessler et al. further teaches that “Regulatory activity has been demonstrated in two classes of iodinated organic species: thyroid hormones (T3 and T4) and iodiated lipids (ILs), e.g. 6-iodo-5-hydroxy-8,11,14-eicosatrienoic acid.” (abstract, lines 1-3). Kessler et al. teaches that their model predicts the formation of ILs under normal dietary intake of iodine (abstract, line 8).
	Nava-Villalba teaches that “An iodinated derivative of arachidonic acid, 5-hydroxy-6-iodo-8,11,14-eicosatrienoic acid, δ-lactone (6-IL) has been implicated as a possible intermediate in the autoregulation of the thyroid gland by iodine. In addition to antiproliferative and apoptotic effects observed in thyrocytes, this iodolipid could also exert similar actions in cells derived from extrathyroid tissue like mammary gland, prostate, colon or the nervous system. In mammary cancer (solid tumors or tumor cell lines), 6-IL has been detected after molecular iodine (I2) supplement, and is a potent activator of peroxisome proliferation-activated receptor type gamma (PPARγ). These observations led us to propose I2 supplement as a novel coadjuvant therapy which, by inducing differentiation mechanisms, decreases tumor 
	Nava-Villalba teaches that “We propose that I2 supplement can be used as adjunctive therapy that may be a new ‘magic bullet’ against several cancers capable of iodine uptake.” (p. 28, col. 1, lines 9-11). Nava-Villalba further teaches that “Arachidonic acid (AA) is a polyunsaturated, free fatty acid present in membrane phospholipids of all mammalian cells. Pure AA can be iodated at each of its four double bonds; however, the iodated products of only the C5,6 and C14,15 double bonds (6-IL and 14-IL respectively) exhibit biological effects.” (p. 28, col. 1, 2nd paragraph, lines 13-18). Nava-Villalba further teaches that “Iodated AA derivatives can be obtained enzymatically, as well as by chemical reactions employing iron/H2O2/iodide and acetonitrile/iodide systems (Fig. 1).” (p. 28, col. 1, 2nd paragraph, lines 23-26).
	RUSHLOW teaches compositions for improving breast health in women including iodine and gamma-linolenic acid (GLA) (see whole document), and further teaches the in vitro synthesis of iodo-arachidonate ([0185]). RUSHLOW further teaches that  “5. Iodine can make iodo-ARA by the action of lactoperoxidase enzyme expressed in breast tissue and iodo-ARA is shown to have anti-proliferative effects on breast cancer cells.” ([0197]).

	Regarding the specific amount of AA, while the prior art does not teach a specific amount of AA to include in the composition it would have been prima facie obvious to include an excess of AA as discussed above, and RUSHLOW teaches including the fatty acid GLA (also a polyunsaturated omega-6 fatty acid) in an amount of about 100 mg to about 6000 mg (claim 1), thus it would have been prima facie obvious to incorporate AA in a similar amount (instant claims 6-8, amount of AA in mg). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a sodium iodide sodium iodate composition further comprising arachidonic acid for oral delivery of molecular iodine to a mammal, as suggested by HICKEY & Nava-Villalba, and to utilize an effective pH that would provide the best stability for a solid pharmaceutical product such as described by HICKEY, which is an effective pH in the range of about 7.0 to about 12.0, as taught by DUANE, the AA included in an excess amount such as 100 mg to 6000 mg as taught by RUSHLOW for amounts of GLA another polyunsaturated omega-6 fatty acid; one of ordinary skill in the art being motivated to deliver iodine for to tissues such as the thyroid or breast cancer using the stable solid pharmaceutical forms of iodide/iodate for delivery of iodine taught by HICKEY and DUANE, and including suitable species for the formation of 6-IL such as peroxidases (suggested by HICKEY), and particularly lactoperoxidase (suggested by RUSHLOW) in order to deliver iodine in the form of endogenous 6-IL to said tissues. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because solid pharmaceutical forms of iodide/iodate for delivery prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicants argue that “Independent claims 1 and 2, from which the remaining claims depend, recite, inter alia,  ‘iodide and iodate in a re-oxidation ratio of between about 1.1 to about 2.0.’ The Office appears to have misunderstood this aspect throughout the Office action. As described above, the reoxidation of iodide reduces the potential toxicity of a tablet.” And further that: “The present application describes that re-oxidation of iodide lowers the toxicity of a tablet. As iodide has the potential to be thyrotoxic as described throughout the Specification, iodide left over after the initial oxidation can be re-oxidized in a subsequent action to further limit thyroid toxicity. The Office appeared to miss this aspect in the initial examination and Office action. 
	The examiner respectfully disagrees. The instant specification provides the following definition:

    PNG
    media_image1.png
    75
    986
    media_image1.png
    Greyscale

(p. 7, lines 29-30). 
For purposes of examination claim terms are given their plain meaning in the context of the art to which the invention pertains (MPEP §2111.01-I: “The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”). However, Applicant may be their own lexicographer (MPEP §2111.01-IV) which is what Applicant have done in the instant case. And further that “Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.” (MPEP §2111.01-IV-A).
-]/[IO3-]) is between 0.78 and 6.0 (a re-oxidation ratio ([IO3-]/[I-]) of 0.167 to 1.28) (claim 17) and further teaches Example 3 that encompasses a ratio  ([IO3-]/[I-]) of up to 1.5 (i.e. 0.375 mmol sodium iodate and 0.25 mmol sodium iodide). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05-I).
 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. No. 5,885,592 (HICKEY) in view of in view of DUANE (US 6,248,335; published June, 2001). (common inventor, Jack Kessler).
	Instant claim 1 is discussed above.
	Claims of HICKEY are directed to non-aqueous compositions for administering iodine to a mammal including iodide/iodate (claim 13), specifically sodium iodide and sodium iodate (claim 12) in a ratio overlapping with the claimed re-oxidation ratio of 1.1 to 2.0 (claim 17, as detailed above). 
	The difference between the instantly rejected claims and the claims of HICKEY is that the claims of HICKEY does not expressly claim “the effective pH of the composition is between about 7.0 and 12.0”, however, DUANE clearly teaches this limitation, as discussed above, for enhanced stability of the pharmaceutical formulation.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of HICKEY because it would have been prima facie obvious to provide the most stable pharmaceutical formulation including constituents useful to produce the claimed effective pH. The skilled artisan would have been motivated to modify the claims of HICKEY and produce the instantly rejected claim because the shelf-life of the formulation would have reasonably improved. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to include a suitable amount of pH control agent to produce the effective pH of DUANE in the compositions of HICKEY.
	Claims 1 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. No. 6,248,335 (DUANE) in view of in view of HICKEY (US 5,885,592; published June, 2001). (common inventor, Jack Kessler).
	Instant claim 1 is discussed above.
	Claims of DUANE are directed to stabilized oral pharmaceutical compositions comprising iodide and iodate in combination with at least one pH control agent such that the pH of the composition is between 7.0 and 12.0 (claim 1), including sodium iodide (claim 2) and sodium iodate (claim 3), including the pH control agent sodium carbonate (claim 4) and a pharmaceutical excipient such as mannitol (claim 5). 
	The difference between the instantly rejected claims and the claims of DUANE is that the claims of DUANE does not expressly claim “the iodide and iodate in a re-oxidation ratio between about 1.1 and about 2.0”, however, HICKEY clearly teaches this limitation, particularly HICKEY teaches a similar pharmaceutical composition for administering iodine to a mammal including iodide/iodate (claim 13), specifically sodium iodide and sodium iodate (claim 12) in a ratio overlapping with the claimed re-oxidation ratio of 1.1 to 2.0 (claim 17, as detailed above). 
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of DUANE because it would have been prima facie obvious to provide the most stable pharmaceutical formulation including constituents useful to produce the claimed effective pH in a suitable iodide/iodate ratio. The skilled artisan would have been motivated to modify the claims of HICKEY and produce the instantly rejected 
Response to Arguments:
	Applicant's arguments filed 02/22/2021 do not include any remarks directed at the obvious-type double patenting rejections above. Additionally, the examiner does not see any Terminal Disclaimer(s) filed to overcome said obvious-type double patenting rejection(s). 37 C.F.R. 1.111 makes clear that: “(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.” [emphasis added]. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s obvious-type double patenting rejection(s).

Conclusion
	Claims 1-13 are pending and have been examined on the merits. Claim 13 is objected to; claims 1-13 are rejected under 35 U.S.C. 112(b); claims 1-13 are rejected under 35 U.S.C. 103; and claims 1 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Nos. 5,885,592 and 6,248,335. No claims allowed at this time.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619                


/TIGABU KASSA/Primary Examiner, Art Unit 1619